  Case: 2:21-cv-00175-JLG-EPD Doc #: 2 Filed: 02/09/21 Page: 1 of 9 PAGEID #: 31




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

TRAMAINE E. MARTIN,

               Plaintiff,

                                                        Case No. 2:21-cv-175
                                                        Judge James L. Graham
       v.                                               Magistrate Judge Elizabeth P. Deavers


JEFFERSON COUNTY DEPARTMENT
OF HUMAN RESOURCES, et al.,

               Defendants.

         ORDER AND INITIAL SCREEN REPORT AND RECOMMENDATION

       Plaintiff Tramaine E. Martin’s request for leave to proceed in forma pauperis under 28

U.S.C. § 1915(a)(1) and (2) is GRANTED. (ECF No. 1.) Although Plaintiff admits having had

four previous lawsuits dismissed on the grounds that his claims were frivolous, malicious, or

failed to state a claim upon relief may be granted, Plaintiff now alleges to be in imminent danger

of serious physical injury as he allegedly suffers complications related to contracting Covid-19.

(ECF No. 1-1 at PAGEID # 12.) Accordingly, the Court finds Plaintiff’s Motion to be well-

taken. Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C. §

1915(b)(1).

       Plaintiff’s January 6, 2021, account statement reveals that he currently possesses the sum

of $0.02 in his prison account, which is insufficient to pay the full filing fee. Pursuant to 28

U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust account (A701090) at the Noble

Correctional Institution is DIRECTED to submit to the Clerk of the United States District Court

for the Southern District of Ohio as an initial partial payment, 20% of the greater of either the
  Case: 2:21-cv-00175-JLG-EPD Doc #: 2 Filed: 02/09/21 Page: 2 of 9 PAGEID #: 32




average monthly deposits to the inmate trust account or the average monthly balance in the

inmate trust account, for the six-months immediately preceding the filing of the Complaint.

       After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28

U.S.C. § 1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs

had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order to the prison

cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order to the Court’s

financial office in Columbus.

       This matter is also before the Court for an initial screen of Plaintiff’s Complaint under 28

U.S.C. §§ 1915(e)(2), 1915A to identify cognizable claims and to recommend dismissal of

Plaintiff’s Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A. Having performed the initial screen of the

Complaint required by 28 U.S.C. §§ 1915(e), 1915A, for the reasons that follow, it is

RECOMMENDED that Plaintiff’s Complaint be DISMISSED in its entirety.


                                                       2
    Case: 2:21-cv-00175-JLG-EPD Doc #: 2 Filed: 02/09/21 Page: 3 of 9 PAGEID #: 33




                                                     I.

         Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e)1 as part of the

statute, which provides in pertinent part:

         (2) Notwithstanding any filing fee, or any portion thereof, that may have been
         paid, the court shall dismiss the case at any time if the court determines that--

                        *      *       *

                        (B) the action or appeal--

                (i) is frivolous or malicious;

                (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

          To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the


1
    Formerly 28 U.S.C. § 1915(d).

                                                          3
  Case: 2:21-cv-00175-JLG-EPD Doc #: 2 Filed: 02/09/21 Page: 4 of 9 PAGEID #: 34




pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se ain complaints “‘to less stringent standards than formal pleadings drafted by

lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t., No. 08-3978, 2010 WL 1252923, at *2 (6th

Cir. April 1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient

treatment, however, has limits; “‘courts should not have to guess at the nature of the claim

asserted.’” Frengler v. Gen. Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989)).




                                                       4
  Case: 2:21-cv-00175-JLG-EPD Doc #: 2 Filed: 02/09/21 Page: 5 of 9 PAGEID #: 35




                                                 II.

       Plaintiff alleges that he is a type-2 diabetic and he has suffered complications after

contracting Covid-19 while incarcerated. (See ECF No. 1-1 at PAGEID # 12.) Plaintiff alleges

that he needs access to his coronavirus economic impact (“stimulus”) check to afford hygiene

products and food supplements. He contends that he does not have access to his stimulus check

because it was “intercepted” by Defendant Jefferson County Department of Human Resources

(“JCDHR”) to satisfy a disputed debt. (Id.) Plaintiff alleges that Defendant JCDHR

“fraudulently” applied to the Treasury Offset Program to intercept his stimulus check. Plaintiff

asserts that he was not afforded due process before the check was forwarded to Defendant

JCDHR. (Id. at PAGEID ## 12-13.) Plaintiff alleges that because there “remains an active case”

in state court, there is no debt for Defendant JCDHR to claim, and therefore Defendant JCDHR

is not entitled to his stimulus check. (Id.) Plaintiff also asserts an equal protection claim against

Defendant United States Secretary of Treasury (the “Treasury Secretary”) for erroneously and

unlawfully forwarding Plaintiff’s stimulus check to Defendant JCDHR. (Id. at PAGEID # 13.)

       Plaintiff seeks $12,000 in compensatory damages and $6,000 in punitive damages from

Defendant JCDHR, as well as $1,200 in compensatory damages and $600 in punitive damages

from Defendant Treasury Secretary. (Id. at PAGEID # 14.)

                                                 III.

       The Undersigned finds that Plaintiff has failed to state plausible claims for relief against

Defendants JCDHR and Treasury Secretary. First, regarding Plaintiff’s claim against Defendant

JCDHR, it is well settled that “‘[f]ederal courts are courts of limited jurisdiction.’” Rasul v.

Bush, 542 U.S. 466, 489 (2004) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994)). “The basic statutory grants of federal court subject-matter jurisdiction are



                                                        5
  Case: 2:21-cv-00175-JLG-EPD Doc #: 2 Filed: 02/09/21 Page: 6 of 9 PAGEID #: 36




contained in 28 U.S.C. § 1331, which provides for ‘[f]ederal-question’ jurisdiction, and § 1332,

which provides for ‘[d]iversity of citizenship jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S.

500, 501 (2006).

       A doctrine known as Rooker-Feldman further limits this Court’s jurisdiction to adjudicate

appeals from or collateral attacks on state-court rulings. See Rooker v. Fidelity Trust Co., 263

U.S. 413, 415–16 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476

(1983). “The Rooker-Feldman doctrine embodies the notion that appellate review of state-court

decisions and the validity of state judicial proceedings is limited to the Supreme Court under 28

U.S.C. § 1257, and thus that federal district courts lack jurisdiction to review such matters.” In

re Cook, 551 F.3d 542, 548 (6th Cir. 2009). The Rooker-Feldman doctrine applies to cases

“brought by state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review and rejection

of those judgments.” Exxon Mobil Corp. v. Saudi Basic Ind. Corp., 544 U.S. 280, 284 (2005).

“The pertinent question in determining whether a federal district court is precluded under the

Rooker-Feldman doctrine from exercising subject-matter jurisdiction over a claim is whether the

‘source of the injury’ upon which plaintiff bases his federal claim is the state court judgment.”

In re Cook, 551 F.3d at 548.

       Applying the foregoing, the Undersigned concludes that the Rooker-Feldman doctrine

operates to bar this Court from exercising jurisdiction over Plaintiff’s claim against Defendant

JCDHR. While Plaintiff blames Defendant JCDHR for “intercept[ing]” his stimulus check, the

source of Plaintiff’s alleged injury is not Defendant JCDHR but rather the Cuyahoga County

Domestic Relations Court, which ordered income tax refund offsets for Plaintiff’s overdue child

support which totals over $50,000 as of September 22, 2020. (See ECF No. 1-1 at PAGEID ##



                                                     6
  Case: 2:21-cv-00175-JLG-EPD Doc #: 2 Filed: 02/09/21 Page: 7 of 9 PAGEID #: 37




24-27.) This Court does not have jurisdiction to review state-court judgments. Only the United

States Supreme Court has jurisdiction to review a case litigated and decided in a state court. See

Gotfried v. Med. Planning Servs., 142 F.3d 326, 330 (6th Cir. 1998). Under the Rooker-Feldman

doctrine, a litigant cannot collaterally attack a state court judgment by filing a civil rights

complaint. Feldman, 460 U.S. at 486; Rooker, 263 U.S. at 416; Ritter v. Ross, 992 F.2d 750, 754

(7th Cir. 1993). Accordingly, to the extent Plaintiff’s claim against Defendant JCDHR seeks

relief from state court judgments, that claim is barred under the Rooker-Feldman doctrine and

must be dismissed as a result.

       Additionally, unless the United States waives its sovereign immunity, a plaintiff cannot

bring suit against it for monetary damages. United States v. Testan, 424 U.S. 392, 399–400

(1976) (quoting Eastport S.S. Corp. v. United States, 372 F.2d 1002, 1009 (Ct. Cl. 1967))

(“[E]ntitlement to money damages depends upon ‘whether any federal statute can ‘fairly be

interpreted as mandating compensation by the Federal Government for the [alleged] damage

sustained.’”). Waivers of sovereign immunity must be expressed unequivocally and are “strictly

construed” in favor of the government. See United States v. Idaho, 508 U.S. 1, 6–7 (1993);

United States v. Nordic Vill., Inc., 503 U.S. 30, 34 (1992); United States v. Mitchell, 445 U.S.

535, 538 (1980). Without a waiver of sovereign immunity, an action against the United States

must be dismissed. Dunlap v. Lew, No. 2:15-CV-2675, 2016 WL 2926310, at *3 (S.D. Ohio

May 19, 2016), aff'd, No. 16-3658, 2017 WL 9496075 (6th Cir. June 2, 2017).

       Sovereign immunity extends to agents and officers of the United States, including

Defendant Treasury Secretary, to the extent they are sued in their official capacities. Wilson v.

Big Sandy Health Care, Inc., 576 F.3d 329, 333 (6th Cir. 2009) (quoting Center for Bio-Ethical

Reform, Inc. v. City of Springboro, 477 F.3d 807, 820 (6th Cir. 2007)). Plaintiff therefore must



                                                       7
  Case: 2:21-cv-00175-JLG-EPD Doc #: 2 Filed: 02/09/21 Page: 8 of 9 PAGEID #: 38




reference some statute waiving sovereign immunity for the type of suit which he now brings.

Penson v. Mnuchin, No. 4:20-CV-0376, 2020 WL 4432935, at *2 (N.D. Ohio July 31, 2020)

(dismissing action against Defendant Treasury Secretary for lack of subject matter jurisdiction on

the basis of sovereign immunity). Plaintiff has not pointed to any such statute, however.

Accordingly, his claim against Defendant Treasury Secretary must also be dismissed. Id.

       For these reasons, it is RECOMMENDED that Plaintiff’s claims against Defendants

JCDHR and Treasury Secretary be DISMISSED in their entirety pursuant to 28 U.S.C. §

1915(e)(2) for failure to state a claim for which relief can be granted.

                                                 IV.

       For the reasons explained above, it is RECOMMENDED that Plaintiff’s Complaint be

DISMISSED in its entirety for failure to state a claim upon which relief can be granted. The

Clerk is DIRECTED to send a copy of this order to the Ohio Attorney General’s Office, 150 E.

Gay St., 16th Floor, Columbus, Ohio 43215. It is FURTHER RECOMMENDED that the

Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an appeal of any

Order adopting this Report and Recommendation would not be taken in good faith and therefore

deny Plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601

(6th Cir. 1997).

                               PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).




                                                       8
  Case: 2:21-cv-00175-JLG-EPD Doc #: 2 Filed: 02/09/21 Page: 9 of 9 PAGEID #: 39




Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

        IT IS SO ORDERED.


Date: February 9, 2021                          /s/ Elizabeth A. Preston Deavers
                                                ELIZABETH A. PRESTON DEAVERS
                                                UNITED STATES MAGISTRATE JUDGE




                                                       9
